Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
	Claims 2 and 7 are rejected under 35 USC § 102. Claims 3 – 6 and 11 – 12 are rejected under 35 USC § 103. Claim 5 is rejected under 35 USC § 112
Response to Arguments 
	The following is in response to the applicant’s remarks filed 10/15/2021. 
	The applicant argues that the previous rejection is improper as the structure of 100h in Yasui is used to teach both the waterproof cover and the lower stage cover. Next, the applicant argues that the elements referred to in claim 2 cannot make up the battery module case (housing (2)) as the elements appear outside of the case (housing (2)). Lastly, the applicant notes that claim 11 was not addressed in the previous rejection.
	The examiner finds the argument regarding both the structure 100h and the elements of claim 2 persuasive. The previous rejection has been overcome for at least these reasons. 
	However, the previous art has been cited in an alternate interpretation to read on the newly amended claims. 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation “waterproof members".  There is insufficient antecedent basis for this limitation in the claim as a water proof member is not introduced until claim 7. 
For the purpose of examination this waterproof member is taken to be separate from the waterproof member of claim 7, and is being considered as applicants waterproof member (211_3)[0051].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yasui (previous called Sekino in restriction requirement 04/30/2021), JP2014049427A (in IDS)(see machine translation).


Regarding claim 2, Yasui teaches a battery pack (storage battery device (A))[fig. 13], comprising:
a battery module (plurality of assembled batteries (1))[fig. 1][fig. 13] having a module case (container (100)) to surround and fix an entire outer periphery of a plurality of battery cells (surrounds the plurality of assembled batteries (1))[fig. 13];
an upper stage pack cover (upper wall (100g))[fig. 13] positioned on an uppermost stage of the battery module (above the top surface of the plurality of assembled batteries (1))[fig. 13] and having a pair of terminal penetration holes formed therein (holes in closing member (114) of the upper wall (100g) for terminals (110)(111))[fig. 13]; and
a lower stage pack cover positioned under the battery module to surround a lower stage portion of the battery module (attachment portion (108) attaching the plurality of assembled batteries (1) to the upper wall (100g))[fig. 13], wherein
the battery module is provided with a pair of electrode terminals at a position corresponding to the terminal penetration holes of the upper stage pack cover (terminals (110)(111))[fig. 13], and
each electrode terminal of the pair of electrode terminals passes through a corresponding terminal penetration hole of the pair of terminal penetration holes and is exposed to the outside (terminals (110)(111) run through the holes in the closing member (114) to be exposed to the outside))[fig. 13].
wherein the module case of the battery module comprises:
a waterproof cover (insulating resin cover (5) being disposed between the attachment portion (108) and the bottom surface of the upper wall (100g))[0026][fig. 7][fig. 13] which is located under the upper stage pack cover and is formed in a waterproof structure for preventing 
an upper cell cover (walls (2e)(2c) located underneath the lower wall sealing member (120))[fig. 7][fig. 13] located under the water proof cover and over the plurality of battery cells to fix an upper portion of the plurality of battery cells (located over the cells (3))[fig. 7][0010][0011] ;
a side surface cell cover located under the upper cell cover to surround and fix side surfaces of all of the plurality of battery cells (side walls (2b)(2c))[fig. 7][0011]; and
a lower cell cover located under the side surface cell cover to fix a lower portion of all of the plurality of battery cells (bottom wall (2a))[fig. 7][0011].

Regarding claim 7, Yasui teaches the battery pack of claim 1, wherein the upper stage pack cover (upper wall (100g))[fig. 13] and the lower stage pack cover (attachment portion (108) attaching the plurality of assembled batteries (1) to the upper wall (100g))[fig. 13] are coupled to each other with a waterproof member interposed therebetween (water proof connector (119) located between the upper wall (100g) and the attachment portion (108))[fig. 13][0055]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui, JP2014049427A (in IDS)(see machine translation).

Regarding claim 3, Yasui teaches the battery pack having waterproof function of claim 2, wherein 
the upper cell cover ((walls (2e)(2c))[fig. 7] is provided with a battery management system (BMS) on an upper surface thereof (monitoring device (33) included in covering portion (5))[0027][0055][fig. 7], and
the BMS is provided with two pairs of BMS connection parts (connected to positive and negative electrode terminals by wiring (not shown))[0025][0027], each pair of BMS connection parts of the two pairs of BMS connection parts being electrically connected to a corresponding electrode terminal of the pair of electrode terminals (connected to battery terminals (31)(32) which are electrically connected to terminals (110)(111))[0027][fig. 5][fig. 13].
	Yasui does not teach two pairs of BMS connection parts where each pair is connected to a terminal. However, the modification of the BMS connection parts (wires) of Yasui would have been obvious to have two instead of one per terminal. This does not provide an unexpected result 

Regarding claim 11, Yasui teaches the battery pack according to claim 7, wherein the lower stage pack includes a coupling part at an upper part of the lower stage pack (overhang portions (108c) of the attachment portion (108) couples the attachment portion to the upper wall (100g))[fig. 13][0051], 
Yasui does not teach the waterproof member is attached or coated on an upper uppermost surface of the coupling part so as to be arranged between the upper stage cover and the lower stage cover.
However, Yasui teaches a sealing member (120) provided in the recessed coupling portion portion of the lower wall (100h) to the upper wall (100g)). The coupling part of the lower stage pack cover (attachment portion (108)) and the upper stage pack cover (upper wall (100g)) is a screw. However, as an alternative embodiment, it would have been obvious to one skilled in the art at the time of filing to duplicate the sealed coupling part of the lower wall (100h) to the upper wall (100g) in place of the screw fastener in the uppermost portion of the coupling part (overhang portion (108c)) as an obvious design choice. 

Regarding claim 12, Yasui teaches the battery pack according to claim 7.
Yasui does not teach wherein the electrode terminals extend directly from the waterproof cover through the terminal penetration holes.
	The electrode terminals (110)(111) of Yasui connected to the electrodes (31)(32) do not extend directly though the penetration holes as they are connected as separate pieces connected . 


Claims 4 and 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui, JP2014049427A (in IDS)(see machine translation), as applied to claim 3 above, and further in view of and ---------Kim, US20150111083A1.

Regarding claim 4, Yasui teaches the battery pack of claim 3, wherein the waterproof cover comprises:
the pair of electrode terminals (electrode terminals (31)(32) connected to (110)(111))[fig. 3], each electrode terminal being provided with a terminal-connecting tab (conductive member (4))[fig. 3], each electrode terminal is provided with a terminal protrusion part exposed to the outside to supply power on a central portion thereof (electrode portions (31a)(32a))[fig. 5] 
Yasui does not teach each terminal-connecting tab having a through hole at a position corresponding to one of the BMS connection parts of the upper cell cover so that a connection member is connected therethrough to the one of the BMS connection parts, and 
a pair of electrode columns which are respectively located under the pair of electrode terminals, protrude a predetermined height so that the electrode terminals are exposed to the 
penetration parts which are respectively located on opposite sides of each electrode column of the pair of electrode columns and have through holes at positions corresponding to the through holes of the pair of electrode terminals.
Kim teaches a battery module (battery pack (1))[fig. 1] casing (upper and lower pack casing (10)(70)) wherein an electrode terminal (terminal caps on the surface of upper pack case (10)) with a pair of electrode columns located underneath (electrode posts (33))[fig. 2] having a central portion (portion of cap shaped to receive cylindrical posts (33))[fig. 2] shaped to correspond to an inside of a terminal protrusion part (electrode posts (33) extending through the upper case (10)). The combination of the structure of Kim with the battery pack of Yasui does not change the function of the invention and would have been obvious to one skilled in the art at the filing date as a simple substitution yielding predictable results.
Neither Kim nor Yasui teach each terminal-connecting tab having a through hole at a position corresponding to one of the BMS connection parts of the upper cell cover so that a connection member is connected therethrough to the one of the BMS connection parts, and 
penetration parts which are respectively located on opposite sides of each electrode column of the pair of electrode columns and have through holes at positions corresponding to the through holes of the pair of electrode terminals.
	However, Yasui teaches having a penetration part (opening (102f)) in an upper cover (lid (102)) for a BMS (management device (117)) to make an electrical connection by a connection member with the terminals of the battery pack (management device (117) is connected by connector (119) to monitoring device (33) connected to electrodes (31)(32)). The missing 

Regarding claim 5, Yasui teaches the battery pack of claim 4. 
Yasui does not teach wherein waterproof members are coated or attached to outer peripheries of the electrode columns and the electrode terminals 
	However, providing a waterproofing member around the holes in which the electrode columns and electrode terminals protrude out of their respective cases would have been obvious to one of ordinary skill in the art as an obvious design choice as the invention of Yasui teaches a desire to provide water proofing structures to the casings. 	

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui, JP2014049427A, (in IDS)(see machine translation) and ------------------Kim, US20150111083A1 as applied to claim 4 above, and further in view of Kuboki, JP2016031915A (in IDS)(see machine translation).

Regarding claim 6, combined Yasui teaches the battery pack of claim 4. 
Further, Yasui teaches wherein the waterproof cover is provided with a separation wall (walls (2b) being higher than the cover area (5) creating a wall around the periphery)[fig. 5].
Yasui does not teach the separation wall installed at outer peripheries of each of the terminal-connecting tabs of the electrode terminals.
	Kuboki teaches a power storage module with a water proof structure [0001] wherein a waterproof cover (upper case (81) with packing (54) around the periphery)[0025] having a separation wall (insulating wall (89))[0044] formed around the outer peripheries of the electrode terminals (terminals (63A)(63B))[fig. 28]. Then, it would have been obvious to one skilled in the art before the filing date to combine the placement of a separation wall as shown in Kuboki with the battery pack of Yasui to further improve protection of the battery components. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724    

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759